DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-07-28 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.


35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 1, 11, 18 and 2-10, 12-17, 19-20
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The independent claims have been amended to recite variants of:
determining a quality of service class identifier (QCI) level for the live video or streaming application based on the predicting that each subscriber device of the set of subscriber devices will run the live video or streaming application at the predetermined upcoming time period;

The limitation requires a QCI value be determined based on a prediction of an application being run at an upcoming time. This implies that the determined QCI level value will change depending upon whether the application will run or not and/or at what upcoming time. For example, determining QCI level = 1 if the application runs at 8:00AM and determining QCI level = 5 if the application runs at 12:00PM.
 However, the Specification describes (using citation of the corresponding US Publication) that a QCI level is determined based on the type of application or type of traffic associated with the application (see para. 0008, 0031, 0034-0035). For example, whether the application is a video type and/or is (non)delay-sensitive. 
The Specification does not disclose determining a QCI level based on a prediction of an upcoming running of the application. The closest the citation Examiner found in the Specification is at para. 0036-0037 where historical data is used to (1) refine the mapping between QCI levels, CDRX profile, and performance and (2) adjust CDRX profiles for upcoming events but adjustment/selection of CDRX profiles is not the same as determining a QCI level. In other words, para. 0031, 0034-0037 discloses predicting the UE will run an application at an upcoming time, and based on the type of application, selecting a QCI level. Subsequently further selecting a CDRX profile based on the QCI.  

That is, the Specification more closely corresponds to:
…in response to the predicting that each subscriber device of a set of subscriber devices will run a live video or streaming application at a predetermined upcoming time period for a live video or streaming event:
determining a QCI level based on the type of application or type of traffic associated with the live video or streaming application; and
determining a CDRX profile based on the determined QCI level; and
in advance of the live video or streaming event, transmitting the CDRX profile to the set of subscriber devices to…

Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.


Relevant Cited References
CN109462839 teaches self-adapting adjustment of DRX parameters for current and future interval by sending updates of DRX parameters prior to every interval.
US20120023504 teaches estimation of the future streams is performed by collecting statistics on the classes of streams previously received and using these statistics for the future stream estimation.
US20040001510 teaches determining a service class for a scheduled communications event (e.g., video conference call) and determines a setup for processing the communications event.
Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415